DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 10/14/2021 has been entered.
Claims 1-3 and 5-21 are pending.  
No claims have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7, 9 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0086164 A1) in view of (WO20171227734 A1) hereinafter referenced as the US equivalent Fujita et al (US 2019/0015867 A1).
Regarding claim 1, Yang discloses a radiative cooling structure that can be for a vehicle/automobiles ([0008] [0054] (Fig 7B)). Yang discloses the structure in the form of a sheet, film or a coating (abstract and [0005]) has an average emissivity of .5-1 (50% to 100%) over a wavelength range (forth range of electromagnetic radiation) of 7µm to 2 (a metal oxide) [0016]. Yang discloses the cooling structure is transparent [0014] but shows over 60% emissivity (absorption) at 300 nm (in the UV spectrum) (Fig 17).  Yang teaches this coating may be used on automobiles 
 Yang does not teach an ultraviolet/infrared cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal and (b) a color filter layer or a transmission, reflection or absorption of the ultraviolet /infrared cut layer.
However, Fujita teaches an infrared reflecting coating (which are insulating [0002] comprising a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion with the dielectric layer in the outermost layer (ultraviolet/infrared (UV/IR) cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal) (abstract) and [0017].  Fujita teaches this layered body can provide higher infrared light reflectivity than a monolayer [0013] and high visible light transmissivity [0087] and be used to pigment (color) [0088] a coating that may be used on automobiles [0025].  Fujita teaches such a coating has a visible light transmissivity (first range of electromagnetic radiation in the visible spectrum) such as 70% or higher and high transparency as well as high infrared light reflectivity (third range of electromagnetic radiation) such as 70% or higher [0087] and [Table 3].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine an infrared reflecting coating made of multiple layers of alternating dielectric (metal oxide) and metal layers as taught by Fujita that provides provide higher infrared light reflectivity than a monolayer and high visible light transmissivity with the radiative cooling structure layer of Yang on an automobile in order to provide an automobile coating that is transparent 
Regarding claim 2, Yang in view of Fujita teaches all of the limitations of claim 1 as set forth above with the UV/IR cut layer having a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion.  Fujita further teaches the metal layers may be silver or a silver compound and the dielectric may be oxides such as titanium dioxide, niobium pentoxide, and cerium oxide (abstract) [0017] and Table I.  
Regarding claim 3, Yang in view of Fujita teaches all of the limitations of claim 2 as set forth above. Fujita also teaches the layered body preferably has five layers [0018] and teaches the dielectric layer in the outermost layer (0014) resulting in at least 3 metal oxide layers with the metal layers positioned between them. 
Regarding claim 5, 
Regarding claim 6, Yang in view of Fujita teaches all of the limitations of claim 5 as set forth above. Fujita also teaches the visible light region (first range of electromagnetic radiation) as 250nm (.250µm) to 980nm (.980µm) [0014] which overlaps each of the instant claimed ranges of between about 0.380µm and about 0.450µm, about 0.450 μm and about 0.495 μm, about 0.495 μm and about 0.570 μm, about 0.590 μm and about 0.620 μm, and about 0.620 μm and about 0.750 μm and is prima facie obvious.  
Regarding claim 7, Yang in view of Fujita teaches all of the limitations of claim 1 as set forth above and Yang further teaches the radiative cooling layer as a composite material comprising polymer matrix with a plurality of filler regions [0013] and wherein the filler regions comprise SiO2 particles [0016] and the difference in refractive index is preferably .01 or less to provide transparency [0014].  Yang also teaches an additional SiO2 layer as a barrier layer under the polymer layer [0027].
Regarding claim 9, Yang in view of Fujita teaches all of the limitations of claim 1 as set forth above and Fujita further teaches an additional base coating layer with a coloring pigment under the infrared reflecting coating [0088].  Therefore, it would have been obvious to include the additional base coating layer with a coloring pigment (color layer) under the transparent infrared-reflective coating and radiative cooling structure of Yang and Fujita to provide a color visible through the above layers.
Regarding claim 10, Yang discloses a radiative cooling structure that can be for a vehicles/automobiles ([0008], [0054] (Fig 7B)) which inherently has a surface. Yang discloses the structure in the form of a sheet, film or a coating (abstract and [0005]) has an average emissivity of .5-1 (50% to 100%) over a wavelength range (forth range of 2 (a metal oxide) [0016]. Yang discloses the cooling structure is transparent [0014] but shows over 60% emissivity (absorption) at 300 nm (in the UV spectrum) (Fig 17).
 Yang does not teach an ultraviolet/infrared cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal and (b) a color filter layer or a transmission, reflection or absorption of the ultraviolet /infrared cut layer.  Yang also does not teach the surface with a color layer reflecting a predetermined color when exposed to sunlight.
However, Fujita teaches an infrared reflecting coating comprising a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion with the dielectric layer in the outermost layer (ultraviolet/infrared (UV/IR) cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal) (abstract) and [0017].  Fujita teaches this layered body can provide higher infrared light reflectivity than a monolayer [0013] and high visible light transmissivity [0087] and be used on automobiles which inherently has a surface as above vehicle [0025].  Fujita teaches such a coating has a visible light transmissivity (first range of electromagnetic radiation in the visible spectrum) such as 70% or higher and high transparency as well as high infrared light reflectivity (third range of electromagnetic radiation) such as 70% or higher [0087] and [Table 3].  Fujita further teaches an additional base coating layer with a coloring pigment under the infrared reflecting coating [0088].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a base coat layer with a coloring pigment and an infrared reflecting coating made of multiple layers of alternating 
Regarding claim 11, Yang in view of Fujita teaches all of the limitations of claim 10 as set forth above with the UV/IR cut layer having a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion (abstract).  Fujita further teaches the metal layers may be silver or a silver compound and the dielectric may be oxides such as titanium dioxide, niobium pentoxide, and cerium oxide (abstract) and [0017] and Table I.  Fujita also teaches the visible light region (first range of electromagnetic radiation) as 250nm (.250µm) to 980nm (.980µm) which overlaps the instant claimed range of about 0.380 to about 0.750µm [0014].  
Regarding claim 12, Yang in view of Fujita teaches all of the limitations of claim 11 as set forth above. Fujita also teaches the layered body preferably has five layers [0018] and teaches the dielectric layer in the outermost layer (0014) resulting in at least 3 metal oxide layers with the metal layers positioned between them. 
Regarding claim 13, Yang in view of Fujita teaches all of the limitations of claim 10 as set forth above with the UV/IR cut layer having a transparent layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion (abstract) Fujita further teaches the dielectric layer is formed from one or more materials selected from the group consisting of titanium dioxide, niobium pentoxide, cerium oxide 
Regarding claim 14, Yang in view of Fujita teaches all of the limitations of claim 13 as set forth above. Fujita also teaches the visible light region (first range of electromagnetic radiation) as 250nm (.250µm) to 980nm (.980µm) [0014] which overlaps each of the instant claimed ranges of between about 0.380µm and about 0.450µm, about 0.450 μm and about 0.495 μm, about 0.495 μm and about 0.570 μm, about 0.590 μm and about 0.620 μm, and about 0.620 μm and about 0.750 μm and is prima facie obvious.  
Regarding claim 15, Yang in view of Fujita teaches all of the limitations of claim 10 as set forth above and Yang further teaches an additional SiO2 layer as a barrier layer under the polymer layer [0027] (so the second polymer layer stretches across the first SiO2 layer).
Regarding claim 16, Yang in view of Fujita teaches all of the limitations of claim 10 as set forth above.  Yang further teaches the radiative cooling layer as a composite material comprising polymer matrix with a plurality of filler regions [0013] and wherein the filler regions comprise SiO2 particles [0016].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0086164 A1) in view of (WO20171227734 A1) hereinafter referenced as the US equivalent Fujita et al (US 2019/0015867 A1), further in view of Lin et al. (US 2017/0155020 A1).
Regarding claim 8, Yang in view of Fujita teaches all of the limitations of claim 1 as set forth above.  Yang further teaches the radiative cooling layer as a composite material comprising polymer matrix with a plurality of filler regions [0013] and wherein the filler regions comprise SiO2 particles [0016] and the difference in refractive index is preferably .01 or less to provide transparency [0014].
Yang in view of Fujita does not teach the polymer is a polymeric organosilicon compound.  
However, Yang teaches suitable polymers for the selectively emissive layer include but are not limited to polymers such as Polymethylmethacrylate (PMMA), Polymethylpentene (PMP), polystyrene (PS) polyethylene terephthalate (PET).  Lin teaches wavelength-converting materials for a matrix with emissive properties include Polymethylpentene (PMP), polystyrene (PS) polyethylene terephthalate (PET), and teaches polydimethylsiloxane (PDMS), and, silicone, etc., as functionally equivalent transparent encapsulating (matrix) compounds with emissive properties [0078] and [0080]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an organosilicon such as PDMS or silicone as taught by Lin as a functionally equivalent polymer in place of the polymers taught in Yang’s selectively emissive radiative cooling structure layer polymer as it is merely the selection of a functionally equivalent polymer recognized in the art .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0086164 A1) in view of (WO20171227734 A1) hereinafter referenced as the US equivalent Fujita et al (US 2019/0015867 A1), further in view of Foster (US 9,156,135 B1).
Regarding claim 17, Yang discloses a radiative cooling structure that can be for a vehicle [0008]. Yang discloses the structure in the form of a sheet, film or a coating (abstract and [0005]) has an average emissivity of .5-1 (50% to 100%) over a wavelength range (forth range of electromagnetic radiation) of 7µm to 14µm [0009] and comprises SiO2 (a metal oxide) [0016]. Yang discloses the cooling structure is transparent [0014] but shows over 60% emissivity (absorption) at 300 nm (in the UV spectrum) (Fig 17).
 Yang does not teach an ultraviolet/infrared cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal and (b) a color filter layer or a transmission, reflection or absorption of the ultraviolet /infrared cut layer.  Yang also does not teach a body panel with a color layer reflecting a predetermined color when exposed to sunlight.  
However, Fujita teaches a coating that is more highly infrared reflecting (insulating) [0002] than a monolayer [0013] comprising a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion with the dielectric layer in the outermost layer (ultraviolet/infrared (UV/IR) cut layer comprising at least one of (a) alternating layers of oxide and alternating layers of metal) (abstract) and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a base coat layer with a coloring pigment and an infrared reflecting coating made of multiple layers of alternating dielectric (metal oxide) and metal layers as taught by Fujita that provides higher infrared light reflectivity and high visible light transmissivity and (a predetermined) color with the radiative cooling structure of Yang on an automobile body panel in order to provide an automobile coating that is colored, with a coating transparent to visible light but reflective to infrared light and emissive to provide a more insulating and cooler vehicle surface.  
Regarding claim 18, Yang in view of Fujita and Foster teaches all of the limitations of claim 17 as set forth above with the UV/IR cut layer having a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion (abstract).  Fujita further teaches the metal layers may be silver or a silver compound and the dielectric may be oxides such as titanium dioxide, niobium pentoxide, and 
Regarding claim 19, Yang in view of Fujita and Foster teaches all of the limitations of claim 17 as set forth above with the UV/IR cut layer having a layered body that has dielectric layers and a metal thin film layer, layered in an alternating fashion (abstract).  Fujita further teaches the dielectric layer is formed from one or more materials selected from the group consisting of titanium dioxide, niobium pentoxide, cerium oxide and the metal thin film layer is made from a silver compound; which may include a pigment wherein the visible light transmittance is greater than 70% and infrared reflectance of the infrared-reflective coating film is larger than 80% (a color filter layer) [0014] [0038], [0088], and Table 3.   Additionally, Fujita teaches the visible light region (first range of electromagnetic radiation) as 250nm (.250µm) to 980nm (.980µm) [0014] which overlaps each of the instant claimed ranges of between about 0.380µm and about 0.450µm, about 0.450 μm and about 0.495 μm, about 0.495 μm and about 0.570 μm, about 0.590 μm and about 0.620 μm, and about 0.620 μm and about 0.750 μm and is prima facie obvious.  
Regarding claim 20, Yang in view of Fujita and Foster teaches all of the limitations of claim 17 as set forth above.  Yang further teaches the radiative cooling layer as a composite material comprising a polymer matrix with a plurality of filler regions [0013] and wherein the filler regions comprise SiO2 particles [0016] (second polymer layer with silica particle disposed in the polymer layer).  Yang also teaches an 2 layer (first SiO2 layer) as a barrier layer under the polymer layer [0027] (the second polymer layer extending across the first SiO2 layer. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0086164 A1) in view of (WO20171227734 A1) hereinafter referenced as the US equivalent Fujita et al (US 2019/0015867 A1), further evidenced by CRC Handbook of Chemistry and Physics 61st edition Physical Constants of Inorganic Compounds pB-160.
Regarding claim 21, Yang in view of Fujita teaches all of the limitations of claim 1.  Yang further teaches the radiative cooling layer as a composite material comprising polymer matrix with a plurality of filler regions [0013] and wherein the filler regions comprise SiO2 particles [0016] with a thickness of from 10µm to 500 µm [0017].  Additionally, Fujita further teaches the infrared reflecting coating preferably has 3 or 5 layers of dielectric and metal layers alternating with the dielectric layer as the outermost layer of the stack.  Fujita teaches the metal layer as a silver compound with a thickness of 5-15 nm.  Fujita teaches the dielectric layer may be one or more materials selected from the group consisting of titanium dioxide, niobium pentoxide, cerium oxide, tin-doped indium oxide, zinc oxide and tin oxide; with a thickness of ((Nλ)/(4r)) + 20 nm. Where N = 1, 2, or 3, λ is from 250-980 nm, and r is the refractive index of the dielectric layer [0014].  
Fujita does not explicitly teach an example with the exact composition and thickness configuration of the dielectric layers as claimed.
However, because Fujita teaches the dielectric layer may be preferably be 5 layers and teaches one or more materials selected from the group a limited number (7) 2 as the alternating dielectric layers with the dielectric layer as the outermost layer of the stack, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Since the index of refraction of TiO2 is 2.616 as evidenced by CRC Handbook of Chemistry and Physics 61st edition (Physical Constants of Inorganic Compounds pB-160) the thickness of the dielectric layers may be from (1) x (250)/ (4) x (2.616) + 20 nm to (3) x (980)/ (4) x (2.616) + 20 nm or from 23 + 20 to 280+ 20nm thick which overlaps the instant claimed ranges of less than 50 and less than 100 nm.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a TiO2 layer thickness of each of the layers of less than 50nm and less than 100nm.  Additionally, it would have been obvious to adjust the thickness of the dielectric layers to the lower level such as for example 23 to address wavelengths at the lower level of the wavelength range for example at 250 nm.  This would result in a structure as claimed in claim 21.   


Response to Arguments
Applicant's arguments regarding the rejections under 35 USC 103 filed 10/14/2021 have been fully considered but they are not persuasive. Applicant argues (p 
In response to Applicant’s arguments, Yang discloses the cooling structure is transparent [0014] but shows over 60% emissivity (absorption) at 300 nm (in the UV spectrum) (Fig 17).  As shown in Applicant’s own disclosure in paragraph [0023] of the published specification, emissivity of electromagnetic radiation may be considered equal to the absorption. Therefore, Applicant’s argument is not convincing.
Applicant also argues (p3) that the references do not explicitly teach an average reflection of a third range of electromagnetic radiation in the IR spectrum with wavelengths between about 1. 0 micrometers (μm) and about 5. 0 μm by the UV/IR cut layer is equal to or greater than 60%.
In response to Applicant’s argument, Fujita teaches an infrared reflecting coating [0002] and additionally, teaches infrared light reflectivity (inclusive of from 1µm to 5µm) such as 70% or higher [0087] and [Table 3].  Since the range of the IR spectrum penetrating the cooling structure includes from 1µm to 5µm and the IR reflectivity as taught by Fujita is taught as 70% the limitation is considered met.  Applicant has shown no reason why this particular wavelength range within the IR spectrum would have a reflectivity different from the 70% as taught by Fujita for the IR spectrum and thus not the same as the rest of the IR range.  Additionally, it is noted that the layers and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784